

114 S31 IS: Medicare Prescription Drug Price Negotiation Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 31IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Ms. Klobuchar (for herself, Mr. Sanders, Mrs. Shaheen, Mr. Kaine, Mr. King, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part D of title XVIII of the Social Security Act to require the Secretary of Health and
			 Human Services to negotiate covered part D drug prices on behalf of
			 Medicare beneficiaries.1.Short titleThis Act may be cited as the
			 Medicare Prescription Drug Price Negotiation Act of 2015.2.Negotiation of
			 lower covered part D drug prices on behalf of Medicare beneficiaries(a)Negotiation by
			 SecretarySection 1860D–11 of the Social Security Act (42 U.S.C.
			 1395w–111) is amended by striking subsection (i) (relating to
			 noninterference)
			 and inserting the following:(i)Negotiation of
				Lower Drug Prices(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall negotiate with pharmaceutical manufacturers the prices
			 (including
				discounts, rebates, and other price concessions) that may be
			 charged to PDP
				sponsors and MA organizations for covered part D drugs for part D
			 eligible
				individuals who are enrolled under a prescription drug plan or
			 under an MA–PD
				plan.(2)No change in
				rules for formularies(A)In
				generalNothing in paragraph (1) shall be construed to authorize
				the Secretary to establish or require a particular formulary.(B)ConstructionSubparagraph
				(A) shall not be construed as affecting the Secretary’s authority
			 to ensure
				appropriate and adequate access to covered part D drugs under
			 prescription drug
				plans and under MA–PD plans, including compliance of such plans
			 with formulary
				requirements under section 1860D–4(b)(3).(3)ConstructionNothing
				in this subsection shall be construed as preventing the sponsor of
			 a
				prescription drug plan, or an organization offering an MA–PD plan,
			 from
				obtaining a discount or reduction of the price for a covered part D
			 drug below
				the price negotiated under paragraph (1).(4)Semi-annual
				reports to congressNot later than June 1, 2016, and every 6
				months thereafter, the Secretary shall submit to the Committees on
			 Ways and
				Means, Energy and Commerce, and Oversight and Government Reform of
			 the House of
				Representatives and the Committee on Finance of the Senate a report
			 on
				negotiations conducted by the Secretary to achieve lower prices for
			 Medicare
				beneficiaries, and the prices and price discounts achieved by the
			 Secretary as
				a result of such
				negotiations..(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall first apply to
			 negotiations and
			 prices for plan years beginning on January 1, 2016.